Order entered January 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01519-CV

                            JAY SANDON COOPER, Appellant

                                               V.

                               UNKNOWN PERSON, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01847-2018

                                           ORDER
       Before the Court are Jay Sandon Cooper’s motion for extension of time to file notice of

restricted appeal, the City of Plano Police Department’s response, and Cooper’s reply. Cooper

has been declared a vexatious litigant and is subject to a prefiling order. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 11.101, 11.103. Pursuant to Cooper’s request, the local administrative law

judge, the Honorable Benjamin N. Smith, has granted Cooper permission to file the appeal

“conditioned on [Cooper’s] furnishing security in the amount of $2,500.” Cooper acknowledges

Judge Smith’s order in his motion for extension of time. However, he has not paid the security.

Quoting In re Florance, 377 S.W.3d 837 (Tex. App.—Dallas 2012, no pet.), he asserts “the

vexatious litigant statute ‘by its terms does not apply to post-judgment proceedings.’” We

disagree.
       At issue in that case was whether the trial court could declare Richard Florance vexatious

after its plenary power had expired. Florance, 377 S.W.3d at 839. The motion to declare

Florance vexatious was filed after the trial court had dismissed Florance’s amended petition for

bill of review, and no other post-judgment motion had been filed. See id. In stating the

vexatious litigant “statute by its terms does not apply to post-judgment proceedings[,]” the Court

was referring to the time period for filing a motion to declare a party vexatious and the Court

went on to state that such “a motion must be filed in a pending case.” Id. at 840.

       Florance does not excuse Cooper from paying the security ordered by Judge Smith.

Because permission to file this appeal is conditioned on Cooper paying the security, we ORDER

Cooper to file, no later than January 24, 2019, written verification he has furnished security in

the amount of $2,500.

       In light of our order, the Court will take no action on Cooper’s extension motion at this

time, and the appellate record need not be filed. The Court will determine the motion and set any

appropriate filing deadlines once Cooper has complied with this order. Should Cooper fail to

comply, the Court will dismiss the appeal without further notice. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.056.

       We DIRECT the Clerk of the Court to send a copy of this order to Judge Smith; Collin

County District Clerk Lynne Finley; Janet L. Dugger, Official Court Reporter for the 296th

Judicial District Court; and the parties.

                                                     /s/     BILL WHITEHILL
                                                             JUSTICE